Exhibit 10.2

NOTICE OF INDUCEMENT STOCK OPTION GRANT

 

NIVALIS THERAPEUTICS, INC.

 

As an inducement to enter employment with Nivalis Therapeutics, Inc. (the
“Company”), you (“you” or “Participant”) have been awarded an option to purchase
Shares (the “Option”) subject to the terms and conditions of this Notice of
Inducement Stock Option Grant (the “Notice of Grant”) and the attached
Inducement Stock Option Agreement (the “Option Agreement”), including that you
consent to electronic delivery as set forth in the Option Agreement. This Option
is intended to serve as an inducement that is material to your decision to enter
into employment with the Company and to qualify as an “inducement award” within
the meaning of Rule 4350(i)(1)(A)(iv) of the NASDAQ Marketplace Rules.
Capitalized terms used in this Notice of Grant that are not otherwise defined
herein shall have the meanings given such terms in Exhibit A attached to the
Option Agreement.

 

 

 

 

 

Name:

 

 David M. Rodman, M.D.

 

 

 

Grant Number:

 

 IND2016-01

 

 

 

Date of Grant:

 

 April 18, 2016

 

 

 

Type of Option:

 

 Nonqualified Stock Option

 

 

 

Vesting Commencement Date:

 

 April 18, 2016

 

 

 

Total Number of Shares:

 

 108,333

 

 

 

Exercise Price per Share:

 

 $4.68

 

 

 

Expiration Date:

 

 April 18, 2026

 

 

 

Vesting Schedule:

 

Subject to the limitations set forth in this Notice of Grant and the Option
Agreement, and so long as your Service continues, the Shares shall vest as
follows: No Shares shall vest prior to the one-year anniversary of the Vesting
Commencement Date, then twenty-five percent (25%) of the Shares shall vest on
the one-year anniversary of the Vesting Commencement Date, and one forty-eighth
(1/48th) of the Shares will vest on each one-month anniversary thereafter, such
that the Shares shall fully vest on the fourth anniversary of the Vesting
Commencement Date. On the vesting dates, the number of Shares vested shall be
rounded down to the next whole number of Shares.

 

 

 

Additional Terms:

 

 

 







--------------------------------------------------------------------------------

 



By the signatures below, you and the Company agree that this Option is subject
to the Option Agreement, including all attached exhibits and documents
incorporated by reference therein. You acknowledge receipt of copies of this
Notice and the Option Agreement, and you hereby accept this Option subject to
all of the terms and conditions of the aforementioned documents.  You
acknowledge that the vesting of the Shares pursuant to this Notice of Grant is
earned only by continuing Service as an Employee, Consultant or Director of the
Company, unless the Committee determines otherwise in its discretion.

 

 

PARTICIPANT

 

NIVALIS THERAPEUTICS, INC.

 

 

 

 

 

        Jon Congleton

Print Name:

 

 David M. Rodman

 

Its:

 Chief Executive Officer

 

 

 

 

 

 

Signature:

 

 /s/ David Rodman

 

By:

 /s/ Jon Congleton

 

 







--------------------------------------------------------------------------------

 



INDUCEMENT STOCK OPTION AGREEMENT

 

 

David M. Rodman, M.D. (“Participant”) has been granted an option to purchase
Shares (the “Option”) by Nivalis Therapeutics, Inc., a Delaware corporation (the
“Company”).  The Company and Participant entered into this Inducement Stock
Option Agreement (this “Option Agreement”) as of April 18, 2016 as an inducement
that is material to Participant’s decision to enter into employment with the
Company. This Option is intended to qualify as an “inducement award” within the
meaning of Rule 4350(i)(1)(A)(iv) of the NASDAQ Marketplace Rules.  The Option
is subject to the terms, restrictions and conditions of the Notice of Inducement
Stock Option Grant (“Notice of Grant”) and this Option Agreement. Unless
otherwise defined herein, capitalized terms will have the meanings given such
terms in Exhibit A attached hereto.

 

1.Grant of Option. Participant has been granted an Option for the number of
Shares set forth in the Notice of Grant at the exercise price per Share set
forth in the Notice of Grant (the “Exercise Price”). The Option is a
Nonqualified Stock Option (“NSO”).

 

2.Termination Period.

 

(a)General Rule. If Participant’s Service terminates for any reason, the
unvested portion of the Option shall be forfeited to the Company upon
termination, and all rights Participant has to Shares subject to the unvested
portion of this Option shall immediately terminate. Except as provided is this
Section 2, the Shares subject to the outstanding and vested portion of the
Option Award may be exercised for three (3) months after Participant’s
termination of Service. Notwithstanding the foregoing, in no event shall this
Option be exercised later than the Expiration Date set forth in the Notice of
Grant.

 

(b)Termination by the Company. If the employment agreement between the Company
and Participant is terminated by the Company prior to the end of the initial or
any renewal term other than (i) as a result of Participant’s death or (ii) for
Cause, then the unvested portion of this Option scheduled to vest in the twelve
(12) month period following the date of such termination shall immediately vest;
provided, however, that this Section 2(b) will not diminish the acceleration of
vesting contemplated by Section 2(e) below in connection with a Corporate
Transaction.

 

(c)Death; Disability. If Participant dies before Participant’s Service
terminates, any unvested portion of this Option will become vested and
exercisable by Participant’s beneficiary until six months after the date of
Participant’s death. If Participant’s Service terminates due to Disability, then
Participant may exercise the outstanding and vested portion of this Option until
six (6) months after Participant’s termination date. Notwithstanding the
foregoing, in no event shall this Option be exercised later than the Expiration
Date set forth in the Notice of Grant.

 

(d)Cause.  Notwithstanding Section 2(a), if Participant’s Service terminates for
Cause, all Shares subject to this Option shall be forfeited to the Company upon
termination, all rights Participant has under this Option shall immediately
terminate, and this Option will expire on Participant’s termination date.

 

(e)Corporate Transaction.  Notwithstanding Section 2(a), any unvested portion of
the Option will become vested and exercisable if, within twelve (12) months
following a Corporate Transaction, Participant’s employment is either terminated
by the Company without Cause or Participant resigns for Good Reason.  “Good
Reason” means (i) the definition set for the in any employment agreement between
Participant and the Company, or (ii) if there is no such employment agreement,
or such agreement does not define Good Reason, (A) a ten percent (10%) or more
reduction in Participant’s salary to which Participant has not consented; (B) a
material diminution in Participant’s authority, duties or responsibilities
without Participant’s consent (which shall not include a change in reporting







--------------------------------------------------------------------------------

 



obligations resulting from a Corporate Transaction); (C) a requirement by the
Company, without Participant’s consent, that Participant’s primary work site be
relocated to a site that is more than twenty five (25) miles away from
Participant’s work site prior to the Corporate Transaction; or (D) any other
action or inaction that constitutes a material breach by the Company of
Participant’s employment agreement, if any.  Notwithstanding the foregoing, a
termination of Participant for Good Reason shall not have occurred unless
(i) Participant gives written notice to the Company, of termination within
thirty (30) days after Participant first becomes aware of the occurrence of the
circumstances constituting Good Reason, specifying in reasonable detail the
circumstances constituting Good Reason, (ii) the Company has failed within
thirty (30) days after receipt of such notice to cure the circumstances
constituting Good Reason, and (iii) Participant terminates employment within
five (5) days after the Company’s cure period ends.

 

(f)No Notice. Participant is responsible for keeping track of these exercise
periods following Participant’s termination of Service for any reason. The
Company will not provide further notice of such periods. In no event shall this
Option be exercised later than the Expiration Date set forth in the Notice of
Grant.

 

(g)Occurrence of a Termination of Service.  In case of any dispute as to whether
Participant’s termination of Service has occurred, the Committee shall have sole
discretion to determine whether such termination has occurred and the effective
date of such termination.

 

3.Exercise of Option.

 

(a)Right to Exercise. This Option is exercisable during its term in accordance
with the Vesting Schedule set forth in the Notice of Grant and this Option
Agreement. In the event of Participant’s death, Disability, or other cessation
of Service, the exercisability of the Option is governed by the applicable
provisions of the Notice of Grant and this Option Agreement. This Option may not
be exercised for a fraction of a Share.

 

(b)Method of Exercise. This Option is exercisable by delivery of an exercise
notice in a form specified by the Company (the “Exercise Notice”), which shall
state the election to exercise the Option, the number of Shares in respect of
which the Option is being exercised (the “Exercised Shares”), and such other
representations and agreements as may be required by the Company. The Exercise
Notice shall be delivered in person, by mail, via electronic mail or facsimile
or by other authorized method to the Secretary of the Company or other person
designated by the Company. The Exercise Notice shall be accompanied by payment
of the aggregate Exercise Price as to all Exercised Shares. This Option shall be
deemed to be exercised upon receipt by the Company of a fully executed Exercise
Notice accompanied by the aggregate Exercise Price and any applicable tax
withholding due upon exercise of the Option.

 

(c)Exercise by Another. If another person wants to exercise this Option after it
has been transferred to him or her in compliance with this Option Agreement,
that person must prove to the Company’s satisfaction that he or she is entitled
to exercise this Option. That person must also complete the proper Exercise
Notice form (as described above) and pay the Exercise Price (in a payment method
described below) and any applicable tax withholding due upon exercise of the
Option (as described below).

 

4.Method of Payment. Payment of the aggregate Exercise Price shall be by any of
the following, or a combination thereof, at Participant’s election:

 

(a)Participant’s personal check, wire transfer, or a cashier’s check;

 







--------------------------------------------------------------------------------

 



(b)certificates for shares of Company stock that Participant owns, along with
any forms needed to effect a transfer of those shares to the Company; the value
of the shares, determined as of the effective date of the Option exercise, will
be applied to the aggregate Exercise Price. Instead of surrendering shares of
Company stock, Participant may attest to the ownership of those shares on a form
provided by the Company and have the same number of shares subtracted from the
Option shares issued to Participant. However, Participant may not surrender, or
attest to the ownership of, shares of Company stock in payment of the aggregate
Exercise Price if Participant’s action would cause the Company to recognize
compensation expense (or additional compensation expense) with respect to this
Option for financial reporting purposes;

 

(c)cashless exercise through irrevocable directions to a securities broker
approved by the Company to sell all or part of the Shares covered by this Option
and to deliver to the Company from the sale proceeds an amount sufficient to pay
the aggregate Exercise Price and any withholding taxes. The balance of the sale
proceeds, if any, will be delivered to Participant. The directions must be given
by signing a special notice of exercise form provided by the Company; or

 

(d)other method authorized by the Company.

 

5.Non-Transferability of Option. Participant may not sell, transfer, assign,
pledge, hypothecate or otherwise dispose of this Option, except as provided
below, and any attempt to do so will immediately render this Option invalid.
Participant may designate a beneficiary who will receive the vested and
outstanding portion of this Option in the event of Participant’s death.  This
Option may be transferred by will or by the laws of descent and distribution or
court order and may be exercised during the lifetime of Participant only by
Participant, Participant’s guardian, or legal representative.  The Committee
may, in its sole discretion, allow Participant to transfer this Option to
Participant’s spouse or former spouse pursuant to a domestic relations order in
settlement of marital property rights. The Committee will allow Participant to
transfer this Option only if both Participant and the transferee(s) execute the
forms prescribed by the Committee, which include the consent of the
transferee(s) to be bound by this Option Agreement. The terms of this Option
Agreement shall be binding upon the executors, administrators, heirs and
successors of Participant.

 

6.Tax Consequences. Participant should consult a tax advisor for tax
consequences relating to this Option in the jurisdiction in which Participant is
subject to tax. Participant should consult a tax adviser before exercising the
Option or disposing of the Shares acquired in exercising the Option. Participant
will not be allowed to exercise this Option unless Participant makes
arrangements acceptable to the Company to pay any withholding taxes that may be
due as a result of the Option exercise.

 

7.Withholding Taxes and Stock Withholding. Regardless of any action the Company
or Participant’s actual employer (the “Employer”) takes with respect to any or
all income tax, social insurance, payroll tax, payment on account or other
tax-related withholding (“Tax-Related Items”), Participant acknowledges that the
ultimate liability for all Tax-Related Items legally due by Participant is and
remains Participant’s responsibility and that the Company and/or the Employer
(a) make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the Option grant, including
the grant, vesting or exercise of the Option, the subsequent sale of Shares
acquired pursuant to such exercise and the receipt of any dividends; and (b) do
not commit to structure the terms of the grant or any aspect of the Option to
reduce or eliminate Participant’s liability for Tax-Related Items.

 

Prior to exercise of the Option, Participant shall pay or make adequate
arrangements satisfactory to the Company and/or the Employer to satisfy all
withholding and payment on account obligations of the Company and/or the
Employer. In this regard, Participant authorizes the Company and/or the Employer
to withhold all applicable Tax-Related Items legally payable by Participant from
Participant’s wages or other cash compensation paid to Participant by the
Company and/or the Employer. With the Company’s consent, these arrangements may
also include, if permissible under local law, (i) withholding Shares that
otherwise







--------------------------------------------------------------------------------

 



would be issued to Participant when Participant exercises this Option, provided
that the Company only withholds the amount of Shares necessary to satisfy the
minimum statutory withholding amount, (ii) having the Company withhold taxes
from the proceeds of the sale of the Shares, either through a voluntary sale or
through a mandatory sale arranged by the Company (on Participant’s behalf
pursuant to this authorization), or (iv) any other arrangement approved by the
Company. The Fair Market Value of these Shares, determined as of the effective
date of the Option exercise, will be applied as a credit against the withholding
taxes. Finally, Participant shall pay to the Company or the Employer any amount
of Tax-Related Items that the Company or the Employer may be required to
withhold as a result of Participant’s purchase of Shares that cannot be
satisfied by the means previously described. The Company may refuse to honor the
exercise and refuse to deliver the Shares if Participant fails to comply with
Participant’s obligations in connection with the Tax-Related Items as described
in this Section.

 

8.Acknowledgement. The Company and Participant agree that the Option is granted
under and governed by the Notice of Grant and this Option Agreement. Participant
hereby accepts the Option subject to all of the terms and conditions set forth
herein and those set forth in the Notice of Grant and acknowledges receipt of
any policy incorporated by reference under Section 15 of this Option Agreement.
Participant hereby agrees to accept as binding, conclusive and final all
decisions or interpretations of the Committee upon any questions relating to the
Notice of Grant and this Option Agreement.

 

9.Consent to Electronic Delivery of All Documents and Disclosures. By
Participant’s acceptance of this Option, Participant consents to the electronic
delivery of the Notice of Grant, this Option Agreement, account statements, any
prospectuses required by the Securities and Exchange Commission, U.S. financial
reports of the Company, and all other documents that the Company is required to
deliver to its security holders (including, without limitation, annual reports
and proxy statements) or other communications or information related to the
Option. Electronic delivery may include the delivery of a link to a Company
intranet or the internet site of a third party involved in administering the
Option, the delivery of the document via e-mail or such other delivery
determined at the Company’s discretion. Participant acknowledges that
Participant may receive from the Company a paper copy of any documents delivered
electronically at no cost if Participant contacts the Company by telephone,
through a postal service or electronic mail at Mike.Carruthers@nivalis.com.
Participant further acknowledges that Participant will be provided with a paper
copy of any documents delivered electronically if electronic delivery fails;
similarly, Participant understands that Participant must provide on request to
the Company or any designated third party a paper copy of any documents
delivered electronically if electronic delivery fails. Also, Participant
understands that Participant’s consent may be revoked or changed, including any
change in the electronic mail address to which documents are delivered (if
Participant has provided an electronic mail address), at any time by notifying
the Company of such revised or revoked consent by telephone, postal service or
electronic mail at Mike.Carruthers@nivalis.com. Finally, Participant understands
that Participant is not required to consent to electronic delivery.

 

10.Entire Agreement; Enforcement of Rights. This Option Agreement and the Notice
of Grant constitute the entire agreement and understanding of the parties
relating to the subject matter herein and supersede all prior discussions
between them. Except for applicable terms in a current and outstanding
employment agreement by and between Participant and the Employer, any prior
agreements, commitments or negotiations concerning the Option are superseded. No
modification of or amendment to this Option Agreement, nor any waiver of any
rights under this Option Agreement, shall be effective unless in writing and
signed by the parties to this Option Agreement. The failure by either party to
enforce any rights under this Option Agreement shall not be construed as a
waiver of any rights of such party.

 

11.Compliance with Laws and Regulations. The Company will not permit anyone to
exercise this Option if the issuance of shares at that time would violate any
law or regulation, including without limitation all applicable state, federal
and foreign laws and regulations and all applicable requirements of any stock
exchange or automated quotation system on which the Company’s Common Stock may
be listed or quoted at







--------------------------------------------------------------------------------

 



the time of such issuance or transfer. The Shares issued pursuant to this Option
Agreement shall be endorsed with appropriate legends, if any, determined by the
Company.

 

12.Governing Law; Severability. This Option Agreement and all acts and
transactions pursuant hereto and the rights and obligations of the parties
hereto shall be governed, construed and interpreted in accordance with the laws
of the State of Delaware, without giving effect to principles of conflicts of
law. For purposes of litigating any dispute that may arise directly or
indirectly from the Notice of Grant and this Option Agreement, the parties
hereby submit and consent to litigation in the exclusive jurisdiction of the
State of Colorado and agree that any such litigation shall be conducted only in
the courts of Colorado or the federal courts of the United States for the
District of Colorado and no other courts. If one or more provisions of this
Option Agreement are held to be unenforceable under applicable law, the parties
agree to renegotiate such provision in good faith. In the event that the parties
cannot reach a mutually agreeable and enforceable replacement for such
provision, then (a) such provision shall be excluded from this Option Agreement,
(b) the balance of this Option Agreement shall be interpreted as if such
provision were so excluded and (c) the balance of this Option Agreement shall be
enforceable in accordance with its terms.

 

13.No Rights as Employee, Consultant or Director. Subject to applicable law,
nothing in this Option Agreement shall affect in any manner whatsoever the right
or power of the Company, or a Parent or Subsidiary of the Company, to terminate
Participant’s Service, for any reason, with or without Cause.

 

14.Lock-Up Agreement. Upon request of the Company or the underwriters managing
any underwritten offering of the Company’s securities, Participant hereby agrees
not to sell, make any short sale of, loan, grant any Option for the purchase of,
or otherwise dispose of any securities of the Company however and whenever
acquired (other than those included in the registration) without the prior
written consent of the Company or such underwriters, as the case may be, for
such period of time (not to exceed one hundred eighty (180) days) from the
effective date of such registration as may be requested by the Company or such
managing underwriters and to execute an agreement reflecting the foregoing as
may be requested by the underwriters at the time of the public offering;
provided however that, if during the last seventeen (17) days of the restricted
period the Company issues an earnings release or material news or a material
event relating to the Company occurs, or prior to the expiration of the
restricted period the Company announces that it will release earnings results
during the sixteen (16)-day period beginning on the last day of the restricted
period, then, upon the request of the managing underwriter, to the extent
required by any FINRA rules, the restrictions imposed by this Section shall
continue to apply until the end of the third trading day following the
expiration of the fifteen (15)-day period beginning on the issuance of the
earnings release or the occurrence of the material news or material event. In no
event will the restricted period extend beyond two hundred sixteen (216) days
after the effective date of the registration statement.

 

15.Award Subject to Company Policies. To the extent permitted by applicable law,
the Option and any Shares issued under the Option shall be subject to the
following Company policies, which are incorporated herein by reference:  the
Company’s Insider Trading Policy and the Company’s Incentive-Based Compensation
Recoupment Policy.

  

16.No Guarantee of Service.  This Option shall not be deemed to give Participant
a right to remain an Employee, consultant, director or non-employee director of
the Company, a Parent, a Subsidiary or an Affiliate.  The Company and its
Parents and Subsidiaries and Affiliates reserve the right to terminate the
Service of Participant at any time, and for any reason, subject to applicable
laws, the Company’s Articles of Incorporation and Bylaws and a written
employment agreement (if any), and such terminated person shall be deemed
irrevocably to have waived any claim to damages or specific performance for
breach of contract or dismissal, compensation for loss of office, tort or
otherwise with respect to the Option that is forfeited and/or is terminated by
its terms.

 







--------------------------------------------------------------------------------

 



17.Notices.  Any written notice to the Company required by any provisions of
this Option Agreement shall be addressed as follows, and shall be effective when
received:

 

Chief Financial Officer

c/o Nivalis Therapeutics, Inc.

3122 Sterling Circle, Suite 200

Boulder, CO 80301.

 

Any written notice to Participant required by any provision of this Agreement
shall be addressed to Participant at the address on record with the Company’s
Human Resources department.  Notice shall be sent to either party prepaid by
certified or registered mail or overnight courier, or delivered in person.

 

BY ACCEPTING THE OPTION, PARTICIPANT AGREES TO ALL OF THE TERMS AND CONDITIONS
DESCRIBED ABOVE.

 

 







--------------------------------------------------------------------------------

 



EXHIBIT A

 

Defined Terms

 

1“Affiliate” means any entity other than a Subsidiary, if the Company has a
controlling interest, as defined in Treasury Regulation section
1.409A-1(b)(5)(iii)(E), in the affiliate.

2“Board” means the Board of Directors of the Company.

3“Cashless Exercise” means, to the extent that a Stock Option Agreement so
provides and as permitted by applicable law, a program approved by the Committee
in which payment may be made all or in part by delivery (on a form prescribed by
the Committee) of an irrevocable direction to a securities broker to sell Shares
and to deliver all or part of the sale proceeds to the Company in payment of the
aggregate Exercise Price and, if applicable, the amount necessary to satisfy the
Company’s withholding obligations at the minimum statutory withholding rates,
including, but not limited to, U.S. federal and state income taxes, payroll
taxes, and foreign taxes, if applicable.

4“Cause” means, except as may otherwise be provided in a Participant’s
employment agreement or Award agreement, a conviction of a Participant for a
felony crime or the failure of a Participant to contest prosecution for a felony
crime, or a Participant’s misconduct, fraud or dishonesty (as such terms are
defined by the Committee in its sole discretion), or any unauthorized use or
disclosure of confidential information or trade secrets, in each case as
determined by the Committee, and the Committee’s determination shall be
conclusive and binding.

5“Code” means the Internal Revenue Code of 1986, as amended, and the regulations
and interpretations promulgated thereunder.

6“Committee” means the Compensation Committee of the Board.

7“Common Stock” means the Company’s common stock, par value $0.001 per share.

8“Company” means Nivalis Therapeutics, Inc., a Delaware corporation.

9“Consultant” means an individual who performs bona fide services to the
Company, a Parent, a Subsidiary or an Affiliate, other than as an Employee or
Director or Non-Employee Director.

10“Corporate Transaction” means the occurrence of any of the following: 

(i)A report on Schedule 13D is filed with the SEC pursuant to Section 13(d) of
the Exchange Act disclosing that any Person (as hereinafter defined) has
acquired the beneficial ownership (as such term is defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities of the Company
representing more than fifty percent (50%) of the combined voting power entitled
to vote generally in the election of directors of the then outstanding
securities of the Company; or 

(ii)Any Person purchases securities pursuant to a tender offer or exchange offer
to acquire securities of the Company (or securities convertible) for cash,
securities or any other consideration, provided that after consummation of the
offer, the person in question is the beneficial owner (as such term is defined
in Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of
the Company representing more than fifty percent (50%) of the combined voting
power entitled to vote generally in the election of directors of the then
outstanding securities of the Company; or 







--------------------------------------------------------------------------------

 



(iii)The shareholders of the Company approve a reorganization, merger,
consolidation, recapitalization, exchange offer, purchase of assets or other
transaction, in each case, with respect to which the persons who were the
beneficial owners of the Company immediately prior to such a transaction do not,
immediately after consummation thereof, own more than fifty percent (50%) of the
combined voting power entitled to vote generally in the election of directors of
the reorganized, merged, recapitalized or resulting company’s then outstanding
securities; or 

(iv)The shareholders of the Company approve a liquidation or dissolution of the
Company; or 

(v)The Company approves a sale or otherwise transfers (or one or more of its
Subsidiaries shall sell or otherwise transfer), in one or more related
transactions, assets aggregating fifty percent (50%) or more of the book value
of the assets of the Company and its Subsidiaries (taken as a whole).    

“Person” shall mean and include any individual, corporation, partnership, group,
association or other “person”, as such term is used in Sections 13(d) and 14(d)
of the Exchange Act, other than the Company, a wholly owned Subsidiary of the
Company or any employee benefit plan(s) sponsored by the Company or a
Subsidiary.  For purposes of the definition of Company under this definition,
the Company shall include any Parent, or company that owns at least fifty
percent (50%) of the voting stock, of the Company.

11“Director” means a member of the Board who is also an Employee.

12“Disability” means that Participant is permanently and totally disabled as
defined in Code Section 22(e).    

13“Employee” means an individual who is a common-law employee of the Company, a
Parent, a Subsidiary or an Affiliate.  The Committee shall have the discretion
to determine the effect upon an Award and upon an individual’s status as an
Employee in the case of (i) any individual who is classified by the Company or
its Subsidiary or an Affiliate as leased from or otherwise employed by a third
party or as intermittent or temporary, even if any such classification is
changed retroactively as a result of an audit, litigation or otherwise, (ii) any
leave of absence approved by the Company, Subsidiary or an Affiliate, (iii) any
transfer between locations of employment with the Company, Subsidiary or an
Affiliate or between the Company, Subsidiary and/or any Affiliate or between any
Subsidiaries or Affiliates, (iv) any change in Participant’s status from an
Employee to a Consultant or Non-Employee Director, and (v) at the request of the
Company, a Subsidiary or an Affiliate any employee who becomes employed by any
partnership, joint venture or corporation not meeting the requirements of a
Subsidiary or an Affiliate in which the Company, Subsidiary or an Affiliate is a
party.    

14“Exchange Act” means the Securities Exchange Act of 1934, as amended.

15“Exercise Price” means the amount for which a Share may be purchased upon
exercise of such Option, as specified in the applicable Stock Option Agreement.

16“Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:

(i)If the Common Stock is listed on any established stock exchange or a national
market system, including without limitation on the Nasdaq or NYSE, its Fair
Market Value shall be the closing sales price for such stock (or the closing
bid, if no sales were reported) as quoted on such exchange or system on the day
of determination, as reported in The Wall Street Journal or such other source as
the Committee deems reliable;







--------------------------------------------------------------------------------

 



(ii)If the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, the Fair Market Value of a Share of Common
Stock shall be the mean between the high bid and low asked prices for the Common
Stock on the day of determination, as reported in The Wall Street Journal or
such other source as the Committee deems reliable; or

(iii)In the absence of an established market for the Common Stock, the Committee
shall determine the Fair Market Value by application of a reasonable valuation
method.

17“Non-Employee Director” means a member of the Board who is not an Employee.

18“Parent” means any corporation (other than the Company) in an unbroken chain
of corporations ending with the Company, if each of the corporations other than
the Company owns stock possessing 50% or more of the total combined voting power
of all classes of stock in one of the other corporations in such chain.

19“SEC” means the Securities and Exchange Commission.

20“Securities Act” means the Securities Act of 1933, as amended.

21“Service” means service as an Employee, Director, Non-Employee Director or
Consultant.  A Participant’s Service does not terminate when continued service
crediting is required by applicable law.  However, for purposes of determining
whether an Option is entitled to continuing ISO status, a common-law employee’s
Service will be treated as terminating ninety (90) days after such Employee went
on leave, unless such Employee’s right to return to active work is guaranteed by
law or by a contract.  Service terminates in any event when the approved leave
ends, unless such Employee immediately returns to active work.  The Committee
determines which leaves count toward Service, and when Service terminates for
all purposes.  Further, unless otherwise determined by the Committee, a
Participant’s Service shall not be deemed to have terminated merely because of a
change in the capacity in which Participant provides service to the Company, a
Parent, Subsidiary or Affiliate, or a transfer between entities (the Company or
any Parent, Subsidiary, or Affiliate); provided that there is no interruption or
other termination of Service.  If an Award is subject to Code Section 409A, then
for purposes of determining whether a Participant is providing Service shall
comply with Treasury Regulation section 1.409A-1(h) to the extent applicable.

22“Share” means one share of Common Stock.

23“Subsidiary” means any corporation (other than the Company) in an unbroken
chain of corporations beginning with the Company, if each of the corporations
other than the last corporation in the unbroken chain owns stock possessing 50%
or more of the total combined voting power of all classes of stock in one of the
other corporations in such chain. 

 

 



--------------------------------------------------------------------------------